Appeal by the defendant from a judgment of the Supreme Court, Queens County (Schulman, J.), rendered December 10, 1998, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly determined that the prosecutor’s facially-neutral explanations for excusing two black prospective jurors were not pretextual (see, People v Payne, 88 NY2d 172; see also, People v Allen, 86 NY2d 101).
The defendant’s remaining contention is unpreserved for appellate review. Bracken, Acting P. J., Altman, Goldstein and McGinity, JJ., concur.